Citation Nr: 1030602	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania
 
THE ISSUES
 
1.  Entitlement to an effective date earlier than October 23, 
2007, for the award of a 50 percent evaluation for carpal tunnel 
syndrome of the right hand with elbow ligament damage.
 
2.  Entitlement to an effective date earlier than October 23, 
2007, for the award of a 40 percent evaluation for carpal tunnel 
syndrome of the left hand with elbow ligament damage.
 
3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1995 to December 
2002.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
& Insurance Center (RO).
 
The issue of entitlement to a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  In a December 11, 2006, decision, the Board determined that 
an initial evaluation in excess of 30 percent for carpal tunnel 
syndrome of the right (major) hand from January 1, 2003, to the 
present; and entitlement to an initial evaluation in excess of 
10 percent for ligament damage of the right (major) elbow from 
January 1, 2003, to the present had not been met.  That decision 
is final.
 
2.  In a December 11, 2006, decision, the Board determined that 
an initial evaluation in excess of 20 percent for carpal tunnel 
syndrome of the left hand from January 1, 2003, to the present; 
and entitlement to an initial evaluation in excess of 10 percent 
for ligament damage of the left elbow from January 1, 2003, to 
the present had not been met.  That decision is final.
 
3.  The appellant next submitted a claim for increase on October 
9, 2007, via a Member of Congress.
 
4.  There was no formal claim, informal claim, or written intent 
to file a claim for increase involving the upper extremities 
between December 2006 and October 9, 2007.  
 
5.  An increase in the service-connected right and left carpal 
tunnel syndrome was not factually ascertainable within one year 
prior to the October 9, 2007, claim for increase.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an effective date of October 9, 2007, but no 
earlier, for the award of a 50 percent evaluation for carpal 
tunnel syndrome of the right hand with elbow ligament damage have 
been met.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.400, 20.1100 (2009).
 
2.  The criteria for an effective date of October 9, 2007, but no 
earlier, for the award of a 40 percent evaluation for carpal 
tunnel syndrome of the left hand with elbow ligament damage have 
been met.  38 U.S.C.A. §§ 5107, 5110, 7104; 38 C.F.R. §§ 3.102, 
3.400, 20.1100.
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  The Veteran's claim began as a claim for 
increase.  An increased rating was granted for both upper 
extremities, and the Veteran has filed a notice of disagreement 
regarding the effective date assigned.  Because her claim for 
increase was successful, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the Veteran in connection 
with her claims for increase in that it provided her with a VA 
examination in December 2007 to determine the current level of 
severity of her service-connected disabilities.  The Veteran has 
not identified any records, either VA or private, that VA has 
needed to obtain during the appeal period.  In her October 2007 
claim, she had specifically noted she had undergone surgery on 
her upper extremities in 2006.  Those records were in the claims 
file before she submitted her current claim.  VA also provided 
the Veteran with a video conference hearing before the Board in 
May 2010.  A transcript of the hearing is of record.  The Veteran 
stated she had not submitted a claim for disability benefits with 
the Social Security Administration.
 
At the hearing, the undersigned indicated he would leave the 
claims file open to allow the Veteran to submit additional 
evidence.  Specifically, she had mentioned a statement made to 
her by a VA employee who worked in vocational rehabilitation 
regarding her inability to work.  The undersigned informed the 
Veteran that he would keep the claims file open for 45 days to 
allow her an opportunity to have the vocational rehabilitation 
counselor write a statement.  See Transcript on pages 8-10.  No 
additional evidence was submitted by either the Veteran or her 
representative.  The Board finds that it may decide the issues 
involving entitlement to an earlier effective date for the upper 
extremities because the Veteran made no allegation that such 
evidence is related to these claims.  
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  
 
Analysis
 
In the February 2008 rating decision on appeal, the RO 
recharacterized the disabilities involving the right and left 
upper extremities.  Specifically, prior to this rating decision, 
the Veteran was service connected for (1) carpal tunnel syndrome 
of the right hand, evaluated as 30 percent disabling; (2) elbow 
ligament damage of the right elbow, evaluated as 10 percent 
disabling; (3) carpal tunnel syndrome of the left hand, evaluated 
as 20 percent disabling; and (4) elbow ligament damage of the 
left elbow, evaluated as 10 percent disabling.  In February 2008, 
the RO combined the disabilities for each upper extremity into 
one disability.  The recharacterized disabilities are as labeled 
on the title page of the decision: (1) carpal tunnel syndrome of 
the right hand with elbow ligament damage; and, (2) carpal tunnel 
syndrome of the left hand with elbow ligament damage.  The RO 
awarded a 50 percent evaluation for carpal tunnel syndrome of the 
right hand with elbow ligament damage, and a 40 percent 
evaluation for carpal tunnel syndrome of the left hand with elbow 
ligament damage, both effective October 23, 2007.  The Veteran 
has appealed the effective date assigned.
 
At the May 2010 Board hearing, the Veteran stated that the 50 and 
40 percent evaluations should go all the way back to January 
2003, when she was first awarded service connection for the 
disabilities involving her upper extremities because the symptoms 
and pain have been the same since that time.  She expressed 
confusion as to why the effective date of October 23, 2007, was 
chosen since she had been appealing the claims involving her 
upper extremities since 2003.  
 
In a claim for entitlement to an increased evaluation, unless 
specifically provided otherwise, the effective date of an award 
for increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400.  An effective 
date for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2009); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).
 
Under 38 C.F.R. § 3.155(a), the claimant, a representative of the 
claimant, or a Member of Congress can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), but need not be specific, see Servello 
v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.
 
The Board has thoroughly reviewed the evidence of record and 
finds that the evidence supports an effective date of October 9, 
2007, for the award of the 50 percent and 40 percent evaluations 
for carpal tunnel syndrome of the right hand with elbow ligament 
damage, and carpal tunnel syndrome of the left hand with elbow 
ligament damage, respectively.  The preponderance of the 
evidence, however, is against entitlement to an effective date 
earlier than October 9, 2007.  The reasons follow.  
 
A December 11, 2006, Board decision awarded the Veteran increased 
ratings associated with her right and left upper extremity 
disabilities.  Specifically, the Board granted a 30 percent 
evaluation for carpal tunnel syndrome of the right hand, 
effective January 1, 2003; a 20 percent evaluation for carpal 
tunnel syndrome of the left hand, effective January 1, 2003; and 
a 10 percent initial evaluation for the ligament damage to the 
right elbow, effective January 1, 2003.  The Board also 
specifically denied entitlement to an initial evaluation in 
excess of 30 percent for carpal tunnel syndrome of the right hand 
from January 1, 2003, to the time of the decision; an initial 
evaluation in excess of 10 percent for ligament damage of the 
right elbow from January 1, 2003, to the time of the decision; an 
initial evaluation in excess of 20 percent for carpal tunnel 
syndrome of the left hand; and an initial evaluation in excess of 
10 percent for ligament damage of the left elbow.  
 
If the evaluations for each extremity are combined, the Board 
denied entitlement to an initial evaluation in excess of 
40 percent for the right upper extremity, and in excess of 
30 percent for the left upper extremity from January 1, 2003, to 
the time of the Board decision.  The Veteran did not appeal the 
Board's decision.  Hence, it is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).  As a result, an 
effective date earlier than December 2006 for the increased 
evaluations for the upper extremities based upon the same 
evidence considered at that time is legally precluded.  
 
The next time the Veteran submitted a claim for increased ratings 
for her upper extremities was on October 9, 2007.  On that date, 
VA received a letter from a Member of Congress, who forwarded the 
letter she had sent to his office.  This is the date of the 
Veteran's informal claim for increase.  See 38 C.F.R. 
§ 3.155(a).  The Board does not know why the RO stated in the 
February 2008 rating decision that the date of claim was October 
23, 2007.  Nevertheless, the Board is granting entitlement to an 
earlier effective date of October 9, 2007, for the award of the 
50 percent evaluation for carpal tunnel syndrome of the right 
hand with elbow ligament damage, and the 40 percent evaluation 
for carpal tunnel syndrome of the left hand with elbow ligament 
damage.  
 
Significantly, however, applying the law to the facts in this 
case, the Board finds that an effective date earlier than October 
9, 2007, is not warranted.  The Veteran was provided a VA 
examination in December 2007.  Based upon the clinical findings 
in the examination report, the RO awarded the Veteran increased 
ratings for each upper extremity.  The Board finds no basis to 
award an earlier effective date because there are no 
ascertainable facts within one year prior to the October 9, 2007, 
claim that establishes the Veteran warranted an increased 
evaluation.  In fact, there is evidence to the contrary.  At the 
December 2007 VA examination, the Veteran reported that her 
symptoms had been getting worse over the last year and a half.  
That would establish a possible worsening of symptoms in June 
2006, which is more than one year prior to the October 2007 
claim.  In order to obtain an effective date prior to the date of 
claim, the evidence must show that the increase occurred within 
that one-year period prior to the date the claim for increase was 
filed.  
 
In this case, because any worsening of symptoms was more than one 
year prior to the date of claim, the provisions allowing an 
effective date to precede the date of claim up to one year are 
not implicated, and the effective date is the date of claim.  See 
Gaston v. Shinseki, 605 F.3d. 979 (Fed. Cir. 2010).
 
Moreover, even if the Veteran made statements that her disability 
had worsened within the one-year period prior to the October 2007 
claim, the Board would not accept such statements as true.  
Specifically, the evidence shows that the Veteran has been found 
to exaggerate her symptoms.  In going through the entire claims 
file, the Veteran complained of severe symptoms associated with 
her upper extremities, yet clinical findings, electromyographies, 
nerve conduction studies, and an MRI of the cervical spine were 
all essentially normal or showed, at worst, mild symptoms.  See 
May 2002 VA examination reports("normal (hand) grip and grasp 
(strength) normal fine and gross manipulation,"); October 2003 
("no electrodiagnostic evidence of carpal tunnel syndrome"); 
January 2005 (overall normal electrodiagnostic studies"); and 
February 2006 VA treatment records.  Examiners have attempted to 
understand why the symptoms were so severe, e.g., November 2004 
VA treatment record ("Question symptoms being magnified by 
abnormal thyroid function."); December 2004 VA treatment record 
(stating, "No indication [of] Hypothyroidism.").  When multiple 
examiners have been unable to verify that the Veteran's symptoms 
are as severe as alleged, the Board must determine the nature and 
extent of any pathology due to her service connected disorders, 
and the degree to which her pathology may be caused by other, 
perhaps nonservice connected, etiologies.
 
The Board has awarded an earlier effective date of October 9, 
2007.  However, to the extent that the Veteran has argued she 
warrants an effective date earlier than October 9, 2007, the 
preponderance of the evidence is against such a finding for the 
reasons described above.  The benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).
 



ORDER
 
Entitlement to an effective date of October 9, 2007, but no 
earlier, for the award of a 50 percent evaluation for is granted, 
subject to controlling regulations applicable to the payment of 
monetary benefits.
 
Entitlement to an effective date of October 9, 2007, but no 
earlier, for the award of a 40 percent evaluation for is granted, 
subject to controlling regulations applicable to the payment of 
monetary benefits.
 
 
REMAND
 
The Board finds that additional development is warranted in 
connection with the Veteran's claim for entitlement to a total 
rating for compensation based upon individual unemployability due 
to service-connected disabilities.
 
In the December 2007 notification letter to the Veteran, the RO 
specifically requested that the Veteran submit the enclosed VA 
Form 21-8940, Veteran's Application for Increased Compensation 
Based Upon Unemployability.  In the February 2008 rating 
decision, the RO noted that the form had not been submitted and 
that without such evidence, the claim would be denied.  In the 
April 2008 statement of the case, the RO again noted that the 
form had not been submitted and that without such evidence, the 
claim would continue to be denied.  In a July 2009 statement, the 
Veteran stated she had not submitted the form because VA already 
had all the evidence it needed.  The implication the Veteran made 
in her July 2009 statement was that the medical evidence in the 
claims file established her inability to work.  
 
VA Form 21-8940 is designed to obtain all relevant evidence 
necessary to determine whether a claimant is entitled to 
individual unemployability, which includes current and past 
employment, education, and other relevant information, which goes 
beyond medical evidence.  The Veteran is informed that she must 
submit a VA Form 21-8940 in order for her claim to be 
considered.  It is the responsibility of claimants to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Moreover, the 
United States Court of Appeals for Veterans Claims has held that 
VA's duty to assist the claimant in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
VA has received evidence indicating the Veteran is, in fact, 
working and is concealing her employment status from the 
government.  The Board offers no opinion whether these 
allegations are true.  Still, the allegations support the Board's 
requirement that the Veteran submit the fully-completed VA Form 
21-8940 given that any false information provided in document 
would be subject to a charge of perjury.  
 
The last VA examination was in December 2007.  The Board finds 
that a more recent examination is necessary to determine the 
current nature and extent of her service-connected bilateral 
upper extremity disabilities, assuming the Veteran submits a 
completed VA Form 21-8940.  In other words, an examination will 
not be scheduled until VA receives the completed and signed VA 
Form 21-8940.  
 
At the May 2010 hearing, the Veteran testified that she had been 
participating in vocational rehabilitation and that she had 
stopped her participation because of her upper extremity 
disabilities.  In light of this allegation the vocational 
rehabilitation file is to be associated with the claims file.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should ask the Veteran to 
identify any and all treatment, both VA and 
private, for her upper extremity disabilities 
since January 2007.  Any identified treatment 
records should be obtained and associated 
with the Veteran's claims file.
 
2.  The Veteran is informed that she must 
submit a fully-completed VA Form 21-8940 to 
the RO/AMC, including signing the document 
attesting to the truth of the statements she 
made in the application.  The RO/AMC should 
take steps to ensure the accuracy of the 
information provided.
 
3.  If and only if the Veteran submits a 
fully-completed VA Form 21-8940 and VA 
has ensured the accuracy of the 
information provided, the RO/AMC should 
then schedule the Veteran for a neurological 
examination to be conducted by a physician 
to determine the nature and severity of the 
Veteran's service-connected upper extremity 
disabilities.  All appropriate and indicated 
tests needed for a thorough evaluation of her 
upper extremity disabilities must be 
accomplished.  The physician is informed that 
the Veteran is service connected for carpal 
tunnel syndrome of the right hand with elbow 
ligament damage, and carpal tunnel syndrome 
of the left hand with elbow ligament damage.  
The examiner is to report all relevant 
clinical findings to include whether there is 
evidence of a lack of use of the upper 
extremities and addressing the nature and 
extent of any objective evidence of  
paralysis.  
 
The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the Veteran's service 
connected carpal tunnel syndrome of the right 
hand with elbow ligament damage, and carpal 
tunnel syndrome of the left hand with elbow 
ligament damage prevent her from obtaining or 
keeping gainful employment for which her 
education and occupational experience would 
otherwise qualify her.  In doing so the 
examiner must distinguish any pathology that 
is not associated with the Veteran's service 
connected carpal tunnel syndrome of the right 
hand with elbow ligament damage, and carpal 
tunnel syndrome of the left hand with elbow 
ligament damage.   A complete rationale for 
any opinion offered must be provided.  
 
The examiner is requested to append a 
copy of their Curriculum Vitae to the 
examination report.
 
4.  The Veteran is to be notified that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
5.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to a 
total rating for compensation based upon 
individual unemployability due to service-
connected disabilities.  If the benefit is 
not granted in full, the Veteran and her 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


